Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148767                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MARIAM BAZZI, Personal Representative of                                                               David F. Viviano,
  the Estate of Alexandrea Ghadia Allard,                                                                            Justices
                Plaintiff-Appellee,
  v                                                                SC: 148767
                                                                   COA: 317249
                                                                   Wayne CC: 13-000127-NH
  INDIRA I. ONWUZURIKE, M.D., NANCY
  GOLDMAN CUTLER, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
             Defendants-Appellants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2014
           t1118
                                                                              Clerk